Citation Nr: 0023146	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  98-18 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from August 1962 to March 1966 
and from May 1973 to August 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran requested and was 
scheduled to appear before a Member of the Board at a 
videoconference hearing on October 28, 1999.  The veteran 
canceled this hearing and requested that the case be sent to 
the Board.  The Board REMANDED the case to the RO in December 
1999 for additional development.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
total right knee replacement evaluated as 30 percent 
disabling; total left knee replacement, evaluated as 30 
percent disabling; maxillary sinusitis, evaluated as 10 
percent disabling; and residuals of gunshot wound scar of the 
face and neck, evaluated as noncompensable.  The veteran's 
combined evaluation is 60 percent.

2.  The veteran's service-connected disabilities do not 
preclude him from a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service connected disabilities have 
not been met.  38 U.S.C.A. §§  1155, 5107 (West 1991); 38 
C.F.R. §§ 3.340, 3.341. 4.16(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 1996, the veteran contended that he was 
unemployable due to his service-connected disabilities 
including his bilateral total knee replacements.  The veteran 
reported that he had completed 4 years of college and last 
worked as a school bus driver in 1986.

A.  Background

The record shows that the veteran completed 4 years of 
college; that he had work experience as a school bus 
operator; and that he last worked on a full time basis in 
1986.

As of an October 1994 rating decision, the veteran was 
service connected for right total arthroplasty with history 
of chondromalacia, traumatic arthritis, status post 
patellectomy, evaluated as 40 percent disabling; 
chondromalacia of the left knee, evaluated as 10 percent 
disabling; chronic maxillary sinusitis, evaluated as 10 
percent disabling; and residuals of gunshot wound to the 
neck, evaluated as noncompensable.  A total evaluation was 
assigned from May 17, 1994 to July 1, 1995 following total 
knee replacement surgery and a 40 percent evaluation was 
assigned effective July 1, 1995.  Private and VA medical 
records reveal that the veteran underwent right total knee 
replacement surgery in May 1994.  In August 1994, the veteran 
sustained a supracondylar fracture above the right knee and 
underwent open reduction internal fixation.  Based on this 
information, the RO, in a February 1996 rating decision, 
granted a 60 percent evaluation for the veteran right knee 
total replacement from July 1, 1995 to January 1, 1996.

At a March 1996 VA examination, the veteran complained pain 
in the right knee, inability to stand for prolonged periods, 
squat, or kneel, and reported one episode of giving way of 
the right knee.  He relied on a cane for ambulation.  On 
evaluation, there was no redness or swelling with no 
tenderness to palpitation.  There was slight varus valgus 
wobble thought to be within normal limits for total joint 
replacement.  

An April 1996 private hospital discharge summary revealed 
that the veteran underwent a total knee arthroplasty of the 
left knee due to increasing pain and arthritis.  In a June 
1996 rating decision, the RO assigned a 100 percent 
evaluation for period of 13 months following prosthetic 
replacement of the left knee joint, from April 17, 1996 to 
June 1, 1997.  A 30 percent evaluation was assigned effective 
June 1, 1997.

Physical therapy records from April 1996 to October 1996 show 
that the veteran's left knee improved with therapy with 
excellent ranged of motion.  The veteran reported that the 
left knee clicked and there was slight subluxation of the 
left knee in hyperextension.  However, his gait and station 
were satisfactory.

In December 1996, the veteran's previous employer reported 
that there were no pay records pertaining to the veteran for 
the past 10 years.  In January 1997, the veteran submitted a 
copy of his employment record with the school district from 
1979 to 1986, and application for disability retirement from 
the school district signed in August 1986.

In July 1997 letter, the veteran's private physician, WRH, 
M.D., stated that he had performed a revision total knee 
arthroplasty on the right and a total knee arthroplasty on 
the left, that it was necessary for the veteran to use a 
cane, and that he could not walk long distances.  Dr. H also 
noted that the veteran was on a number of medications related 
to his mental disorder which caused incoordination and muscle 
weakness.  Dr. H opined that a combination of the veteran's 
total knee replacements and his medication made the veteran 
permanently and totally disabled.  In an August 1997 letter, 
another of the veteran's physicians, VLF, M.D., stated that 
the veteran was 100 percent disabled, but that this was not 
due totally to his knees.  According to Dr. F, the veteran 
was on multiple psychiatric medications and his mental status 
was not stable.    

Additionally, the Board reviewed the veteran's Chapter 31 
vocational and rehabilitation records.  According to a 
counseling record-narrative report, the veteran was assisted 
in job placement, but it became obvious that the veteran had 
a psychological difficulty and admitted to having a 
psychiatric diagnosis that was not noted in his VA claims 
folder.  The veteran's Chapter 31 file was placed in 
interrupted status in July 1992.

Private counseling records reflect that the veteran had a 
diagnosis of schizoaffective disorder, was moderately 
symptomatic and was taking a combination of psychotropic 
medications.  Evidence of record indicates that the veteran 
initially manifested signs of mental illness in 1981.  In 
several letters of record, the veteran's doctor stated that 
the veteran's current symptoms precluded gainful employment.  
Service connection has not been granted for a psychiatric 
disorder.  Additionally, the veteran's private 
hospitalizations in 1994 and 1996 refer to a history of 
schizophrenia and psychiatric medications.

Records received from the Social Security Administration in 
August 1998 reveal that the veteran was denied benefits in 
1987 and 1992.  

Private medical records from April to August 1998 show that 
the veteran was doing well.  It was noted that he had done 
much better with respect to falling, i.e. using a cane, and 
that he parked in handicapped spot and walked in to stores.  
On evaluation, motion of the knees were good, there was mild 
to moderate laxity of both knees commensurate with prosthetic 
devices.  X-rays showed no evidence of loosening.  The 
assessment was status post total knee arthroplasty with 
revision of the right knee.  In August 1998, it was noted 
that he had developed some superimposed degenerative disease 
and there was some effusion and swelling around the left 
knee, but good range of motion of the joints.  He was 
reported to be doing as well as could be expected.

In a September 1999 letter, IH, M.A., reported that the 
veteran was seen on a regular basis for chronic paranoid 
schizophrenia and was treated with multiple psychotropic 
medication.  In September and October 1999 letters, the 
veteran's private physicians, Dr. H and Dr. F, again stated 
that in addition to his bilateral total knee replacements, 
the veteran also had a mental disorder and that the 
medication for such affected his coordination and muscle 
weakness.  Both doctors attributed the veteran's total 
disability to a combination of the knees and psychiatric 
disorder.  

During a January 2000 VA orthopedic examination, the examiner 
noted that he had reviewed the veteran's entire claims 
folder, that the veteran had completed college and last 
worked full-time as a bus driver in 1986.  The veteran 
complained that his knees still bothered him and that he did 
well as long as he stayed off his feet.  He did take pain 
medication.  He reported that he did not stand or walk for 
long periods of time and relied on a cane.  On evaluation, 
the examiner noted that he moved about with no more than a 
slight limp.  Range of motion of the knees was 0 to 130 
without pain.  There was no swelling or tenderness to 
palpitation in either knee.  Both knees exhibited mild medial 
and lateral laxity to stress which is compatible to total 
joint replacement.  The surgical scars were well-healed.  The 
diagnoses were status post bilateral total knee replacement, 
status post revision arthroplasty of right knee, status post 
open reduction internal fixation of supracondylar fracture of 
the right femur.  The examiner determined that just based on 
the veteran's knees, it was his opinion that the veteran 
would be able to do sedentary-type work.  However, the 
veteran's knees in combination with his psychiatric disorder 
with the medication he required for such would likely make it 
impossible for him to obtain and maintain substantially 
gainful employment.  

At a February 2000 VA examination for chronic sinusitis, the 
veteran reported allergy problems for many years, which 
worsened when he was shot in the right maxillary area in 
1972.  He complained of watery eyes and nasal stuffiness with 
gray mucous from the nose almost every day.  He denied 
purulence or bleeding or dyspnea.  It was noted that he was 
on nasal sprays in the past, but recent treatment consisted 
of over-the-counter medication when needed.  He reported mild 
frontal headache about 3 times per week relieved with 
medication.  On evaluation, nasal mucous was purplish and 
there was a nonsignificant nasal obstruction.  The posterior 
pharynx was normal.  His neck was supple without adenopathy 
or thyromegaly.  There was a 7 cm well-healed transverse scar 
over the left sternocleidomastoid.  The diagnosis was mild to 
moderate chronic rhinitis.

At a February 2000 VA scar examination, the veteran's history 
of gunshot to the face with bullet entering the maxillary 
area under the right eye and lodging near the larynx.  The 
veteran underwent surgery to remove the bullet.  On 
evaluation, there was a minute scar beneath the right eye in 
the skinfold that was only visible with close examination.  
There was no discoloration of tenderness present.  In the 
left neck, there was a transverse well-healed scar about 7 cm 
long and 2 cm wide.  There was no inflammation, edema or 
keloid formation.  The color of the scar was only slightly 
lighter that the skin and there was no disfigurement.  The 
impression was surgical scars after gunshot wound with no 
disfigurement.   

Following these examinations, the RO, in an April 2000 rating 
decision, proposed to reduce the veteran's right knee total 
replacement from 40 percent to 30 percent disabling under 38 
C.F.R. § 3.105(e).  The veteran did not object, and the RO, 
in a June 2000 rating decision, reduced the evaluation for 
the veteran's right knee total replacement to 30 percent, 
thus reducing the veteran's combined evaluation from 70 
percent to 60 percent effective September 1, 2000.     

II.  Analysis

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation. Total ratings for 
compensation purposes are authorized for any disability that 
is found to be sufficient to produce unemployability without 
regard to advancing age.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.340, 3.341 (1999).

A total disability compensation rating may be assigned in a 
case in which the schedular rating is less than 100 percent, 
when it is found that the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  It is 
the established policy of VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service connected disabilities shall be rated 
totally disabled.  38 C.F.R. §§ 3.340, 4.16 (1999).

In Hatlestad v. Derwinski, 3 Vet. App. 213 (1992), the Court 
referred to apparent conflicts in the regulations pertaining 
to Individual Unemployability benefits. Specifically, the 
Court indicated that there was a need for discussing whether 
the standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  Subsequent thereto, the VA General Counsel 
concluded that the controlling VA regulations generally 
provided that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities shall be rated 
totally disabled, without regard to whether an average person 
would be rendered unemployable by such circumstances.  Thus, 
the criteria include a subjective standard.  It was also 
determined that "Unemployability" is synonymous with the 
inability to secure and follow a substantially gainful 
occupation. VAOPGCPREC 75-91 (1991).  In determining whether 
a veteran is entitled to a individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993). Thus, in deciding the claim, the Board may 
not favorably consider the effects of the veteran's 
nonservice-connected disabilities with respect to their 
degree of interference with the veteran's unemployability.

In this case, prior to September 1, 2000, the veteran meets 
the schedular guidelines provided for consideration of a TDIU 
pursuant to 38 C.F.R. § 4.16(a) (1999).  That is, he has at 
least one service-connected disability ratable at 40 percent 
or more, and there is sufficient additional service-connected 
disabilities to bring the combined rating to 70 percent.  
However, the Board does not find him individually 
unemployable by reason of service-connected disabilities 
alone pursuant to 38 C.F.R. § 4.16(b) (1999).   

The fact that prior to September 1, 2000, the veteran had a 
40 percent evaluation for his right knee total replacement 
and a 30 percent evaluation for his left knee total 
replacement is recognition of the degree of disability due to 
these disorders.  On review, the Board notes that private 
medical records from April to August 1998 show that the 
veteran was doing as well as could be expected with his 
bilateral total knee replacements and that a recent VA 
examination indicated that the findings of mild medial and 
lateral laxity to stress in the veteran's knees were 
compatible with total joint replacements.  Moreover, the 
examiner opined that if a determination of unemployability 
was based upon the veteran's knees alone, the veteran would 
be able to perform sedentary type employment.  However, the 
examiner noted that the veteran also had a psychiatric 
disorder which required medication and that this disorder in 
combination with the veteran's bilateral total knee 
replacements resulted in his inability to obtain or maintain 
employment.  The Board notes that the veteran's private 
physicians also reached the same conclusion.  As noted above, 
service connection has not been granted for a psychiatric 
disorder to include schizophrenia.

Thus, the Board finds that the preponderance of the evidence 
is against the claim.  Both VA and private medical opinions 
indicate that the veteran's inability to work is based on a 
combination of his service-connected total knee disability 
and his nonservice-connected psychiatric disorder.  There is 
no medical opinion that he is unable to work solely on 
account of his service connected disabilities.  To the 
contrary, there is VA medical opinion to the effect that his 
bilateral knee disability does not preclude sedentary work.  
The veteran's education qualifies him for work of this 
nature.  His other service connected disabilities are 
minimally disabling.  Accordingly, the Board concludes that 
the veteran is not precluded from substantially gainful 
employment solely by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 4.16 (1999); See Van 
Hoose, 4 Vet. App. 361. 

Finally, the Board notes that the RO decision to reduce the 
veteran's right knee total replacement evaluation, which 
reduced the combined evaluation to 60 percent, did not affect 
this decision.  As stated above, the basis of this decision 
is that the veteran's unemployability is not attributable 
solely to his service-connected disabilities.      


ORDER

A total rating by reason of individual unemployability is 
denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

